                     Case 2:19-cv-08313-PA-SK Document 1 Filed 09/25/19 Page 1 of 5 Page ID #:1



                      1 MICHAEL R. FARRELL (BAR NO. 173831)
                        STACEY A. VILLAGOMEZ (BAR NO. 317081)
                      2 ALLEN MATKINS LECK GAMBLE
                          MALLORY & NATSIS LLP
                      3 865 South Figueroa Street, Suite 2800
                        Los Angeles, California 90017-2543
                      4 Phone: (213) 622-5555
                        Fax: (213) 620-8816
                      5 E-Mail: mfarrell@allenmatkins.com
                                svillagomez@allenmatkins.com
                      6
                        Attorneys for Defendant
                      7 T. CHRISTY ENTERPRISES, LLC
                      8                                   UNITED STATES DISTRICT COURT
                      9                                  CENTRAL DISTRICT OF CALIFORNIA
                     10
                     11 EDWARD D. FAGAN,                                  Case No. 2:19-cv-8313
                     12                     Plaintiff,                    DEFENDANT T. CHRISTY
                                                                          ENTERPRISES, LLC'S NOTICE OF
                     13               vs.                                 REMOVAL OF ACTION UNDER 28
                                                                          U.S.C. § 1441(c) (FEDERAL QUESTION)
                     14 EDWARD N. DYKSTRA; MEI YOU LE
                        INC.; MELLIN FAN; JIHUA MA; T.                    Los Angeles County Superior Court, Case
                     15 CHRISTY ENTERPRISES; XIUXIN LIU;                  No. 19STCV27296
                        JUST CELLULAR INC.; PAUL
                     16 CORKUM; DAVID BREWER; KARI
                        ANNE PETERS; JOHN DOE 1 to 10; and
                     17 JANE DOE 1 to 10,
                     18                     Defendants.
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP
                                            DEFENDANT T. CHRISTY ENTERPRISES, LLC'S NOTICE OF REMOVAL OF
                            1178398.01/LA         ACTION UNDER 28 U.S.C. § 1441(c) (FEDERAL QUESTION)
                     Case 2:19-cv-08313-PA-SK Document 1 Filed 09/25/19 Page 2 of 5 Page ID #:2



                      1               TO THE HONORABLE JUDGES OF THE U.S. DISTRICT COURT FOR
                      2 THE CENTRAL DISTRICT OF CALIFORNIA, PLAINTIFF EDWARD D.
                      3 FAGAN, AND HIS ATTORNEYS OF RECORD:
                      4               PLEASE TAKE NOTICE that Defendant T. Christy Enterprises, LLC
                      5 ("Defendant" or "T. Christy Enterprises") hereby removes this action from the Superior
                      6 Court for the State of California, in and for the County of Los Angeles, to the United
                      7 States District Court for the Central District of California. This removal is based on
                      8 federal question jurisdiction, pursuant to 28 U.S.C. §§ 1331 and 1441(c), for the reasons
                      9 stated below:
                     10               1.    On August 6, 2019, Plaintiff Edward D. Fagan ("Plaintiff") filed a complaint
                     11 in the Superior Court of the State of California, in and for the County of Los Angeles (the
                     12 "Complaint") entitled "EDWARD D. FAGAN, Plaintiff, v. EDWARD N. DYKSTRA;
                     13 MEI YOU LE INC.; MELLIN FAN; JIHUA MA; T. CHRISTY ENTERPRISES; XIUXIN
                     14 LIU; JUST CELLULAR INC.; PAUL CORKUM; DAVID BREWER; KARI ANNE
                     15 PETERS; JOHN DOE 1 to 10; and JANE DOE 1 to 10," designated as Case Number
                     16 19STCV27296 (the "State Court Action"). The Complaint alleges the following causes of
                     17 action: (1) fraud, (2) civil theft, (3) RICO, racketeering, & money laundering, (4)
                     18 conversion, (5) aiding and abetting, (6) unjust enrichment, (7) accounting, and (8)
                     19 injunction.
                     20               2.    Service of the Summons and Complaint on Defendant T. Christy Enterprises
                     21 was completed on August 26, 2019 by personal service. The Summons and Complaint,
                     22 which together constitute the initial pleading received by Defendant T. Christy Enterprises
                     23 in the State Court Action, are attached hereto as Exhibit A.
                     24               3.    On August 28, 2019, Plaintiff filed a Proof of Service of Summons as to
                     25 Defendant T. Christy Enterprises. A copy of the Proof of Service of Summons is attached
                     26 hereto as Exhibit B.
                     27               4.    On August 26, 2018, Plaintiff filed declarations of nonservice as to
                     28 defendants XiuXin Liu and Jihua Ma. On August 28, 2019, Plaintiff filed declarations of
       LAW OFFICES
Allen Matkins Leck Gamble                                                  -2-
   Mallory & Natsis LLP
                                            DEFENDANT T. CHRISTY ENTERPRISES, LLC'S NOTICE OF REMOVAL OF
                            1178398.01/LA         ACTION UNDER 28 U.S.C. § 1441(c) (FEDERAL QUESTION)
                     Case 2:19-cv-08313-PA-SK Document 1 Filed 09/25/19 Page 3 of 5 Page ID #:3



                      1 nonservice as to defendants Just Cellular, Inc. and Mei You Le, Inc. On September 3,
                      2 2019, Plaintiff filed a declaration of nonservice as to defendant Mellin Fan. The
                      3 declarations of nonservice are attached hereto as Exhibit C.
                      4               5.       As of the date of the filing of this Notice of Removal, Defendant T. Christy
                      5 Enterprises is informed and believes that it is the only defendant that has been served with
                      6 process in the State Court Action, and that the remaining defendants, David Brewer, Paul
                      7 Corkum, Edward Dykstra, and Kari Anne Peters, have not been served. To confirm that
                      8 Plaintiff has not served any other defendant, Defendant T. Christy Enterprises has:
                      9                     a) Consistently checked the docket in the State Court Action for proofs of
                     10                        service for the remaining Defendants;
                     11                     b) Contacted the Clerk’s Office for the Superior Court of California, Los
                     12                        Angeles County immediately prior to filing this Notice of Removal and
                     13                        confirmed that no proofs of service have been filed; and
                     14                     c) From September 17, 2019 through September 25, 2019, attempted to contact
                     15                        the other defendants listed on the Complaint to determine whether they had
                     16                        been served with process and, if so, if they would join in this Notice or
                     17                        otherwise consent to removal. Counsel attempted to contact these other
                     18                        defendants through emails and telephone calls. The only defendant counsel
                     19                        for Defendant T. Christy Enterprises was able to contact was David Brewer,
                     20                        on September 20, 2019. Mr. Brewer stated that he had not been served with
                     21                        the Complaint. Mr. Brewer did, however, give his consent to this removal.
                     22                        No other defendants were reached, despite counsel’s diligent efforts.
                     23               6.       To Defendant T. Christy Enterprises' knowledge, there are no Doe
                     24 defendants. However, assuming the existence of any, they are and would be fictitious
                     25 defendants and are not parties to this action. Unnamed defendants sued as Does also are
                     26 not required to join in a removal petition. See 28 U.S.C. § 1441(a); Fristos v. Reynolds
                     27 Metal Co., 615 F.2d 1209, 1213 (9th Cir. 1980).
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                                    -3-
   Mallory & Natsis LLP
                                              DEFENDANT T. CHRISTY ENTERPRISES, LLC'S NOTICE OF REMOVAL OF
                            1178398.01/LA           ACTION UNDER 28 U.S.C. § 1441(c) (FEDERAL QUESTION)
                     Case 2:19-cv-08313-PA-SK Document 1 Filed 09/25/19 Page 4 of 5 Page ID #:4



                      1               7.    Defendant T. Christy Enterprises intends to respond to Plaintiff’s Complaint
                      2 in the State Court Action on or before October 2, 2019.
                      3               8.    Defendant T. Christy Enterprises filed this Notice of Removal within
                      4 thirty (30) days after it was served with the Summons and Complaint in the State Court
                      5 Action.
                      6               9.    In accordance with 28 U.S.C. § 1446(d), the undersigned counsel certifies
                      7 that a copy of this Notice of Removal and all supporting papers will be promptly served on
                      8 Plaintiff and filed with the Clerk of the Los Angeles County Superior Court. True and
                      9 correct copies of the Notice to Superior Court of Removal to Federal Court and Notice to
                     10 Adverse Party of Removal to Federal Court is attached hereto as Exhibit D (without
                     11 attachments). Therefore, all procedural requirements under 28 U.S.C. § 1446 have been
                     12 satisfied.
                     13               10.   This Notice of Removal is effected properly and timely pursuant to 28
                     14 U.S.C. §§ 1441 & 1446.
                     15               11.   Venue is proper in this District pursuant to 28 U.S.C. § 1441(a) because the
                     16 Superior Court where the removed case was pending is located within this District.
                     17               REMOVAL IS BASED ON FEDERAL QUESTION JURISDICTION
                     18               12.   This is a civil action over which this Court has original jurisdiction under 28
                     19 U.S.C. section 1331. This action is one which may be removed to this Court pursuant to
                     20 the provisions of 28 U.S.C. section 1441(c) in that it is a civil action founded on a claim or
                     21 right arising under the laws of the United States. Specifically, Plaintiff's third cause of
                     22 action for "RICO, Racketeering & Money Laundering" alleges Defendant engaged in a
                     23 "pattern of racketeering activity" within the meaning of 18 U.S.C. § 1961(5) and in
                     24 violation of 18 U.S.C. § 1962(c). See Ex. A, Compl., pp. 33-42. Further, because this
                     25 Court has original jurisdiction over this lawsuit pursuant to 28 U.S.C. section 1331, this
                     26 action may be removed in its entirety pursuant to 28 U.S.C. section 1441(a) & (c). In
                     27 addition, this Court has supplemental jurisdiction, pursuant to 28 U.S.C. section 1367(a),
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                                  -4-
   Mallory & Natsis LLP
                                            DEFENDANT T. CHRISTY ENTERPRISES, LLC'S NOTICE OF REMOVAL OF
                            1178398.01/LA         ACTION UNDER 28 U.S.C. § 1441(c) (FEDERAL QUESTION)
                     Case 2:19-cv-08313-PA-SK Document 1 Filed 09/25/19 Page 5 of 5 Page ID #:5



                      1 over all state claims that are so related to the claims within the Court’s original jurisdiction
                      2 that they form part of the same case or controversy.
                      3               WHEREFORE, Defendant Christy T. Enterprises removes the above-entitled action
                      4 now pending in the Superior Court of the State of California for the County of Los Angeles
                      5 to this honorable Court.
                      6
                      7 Dated: September 25, 2019                        ALLEN MATKINS LECK GAMBLE
                                                                          MALLORY & NATSIS LLP
                      8                                                  MICHAEL R. FARRELL
                                                                         STACEY A. VILLAGOMEZ
                      9
                     10                                                  By:         /s/ Michael R. Farrell
                                                                               MICHAEL R. FARRELL
                     11                                                        Attorneys for Defendant
                                                                               T. Christy Enterprises
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                                  -5-
   Mallory & Natsis LLP
                                            DEFENDANT T. CHRISTY ENTERPRISES, LLC'S NOTICE OF REMOVAL OF
                            1178398.01/LA         ACTION UNDER 28 U.S.C. § 1441(c) (FEDERAL QUESTION)
